Case 20-10285 Doc 37-1 Filed 08/31/20 Entered 08/31/20 15:50:07 Page 1of 2

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF LOUISIANA

IN RE: DAVID EDWIN EDWARDS CASE NO. 20-10285
LAURA LINCECUM EDWARDS CHAPTER 7
AFFIDAVIT IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
BEFORE ME. a Notary Public, came and appeared, SPECIALIZED LOAN SERVICING
LLC AS SERVICER FOR GMFS LLC through its duly authorized representative,
Steven Ross . (Affiant™) who, after being duly swom by me Notary, declared
as follows:
a Second Assistant Vice President

i My name is Steven Ross and lama SE for Specialized
Loan Servicing LLC. Specialized Loan Servicing LLC is the authorized servicer for GMFS LLC.
In that capacity I am familiar with a mortgage loan of David Edwin Edwards and Laura Lincecum
Edwards (“Debtors”), which is the subject of the motion for relief from automatic stay (“Mortgage
Loan”).

2. I have thoroughly reviewed and I am personally familiar with the Mortgage Loan
and the records and data compilations pertaining thereto, which business records reflect acts,
events or conditions made at or near the time by, or from information transmitted by, a person with
knowledge thereof and which records and data compilations are made and kept as a regular practice
of the regularly conducted business activities of Specialized Loan Servicing LLC.

3. GMFS LLC is the party entitled to enforce a note dated March 21. 201 6, signed by

David E Edwards and Laura L Edwards payable to GMFS, LLC. A Limited Liability Company.

on the note in the amount of 417.000.00, bearing an interest at the rate of 3.875%.

 

 
Case 20-10285 Doc 37-1 Filed 08/31/20 Entered 08/31/20 15:50:07 Page 2 of 2

4. GMFS LLC. directly or through an agent, has possession of the note.

 

 

 

Highlands Ranch .
(City), Colorado (State), this [A> day of
L a Voy , 2020.
WITNESSES: SPECIALIZED LOAN SERVICING LLC AS
Margaret Walters SERVICER FOR GMFS LLC
Michael Fishbeck Stover Ross Second Assistant Vice President

SWORN TO AND SUBSCRIBED before me, the undersigned Notary Public, on this

 

 

iQ _ day of Puoapt , 2020.
On AC
NOTARY PUBLIC
KAITLIN S
« N ‘or ARY Pu WANSON
COLO
NOTARY ID 2017404beee
MY COMMISSION EXPIRES 11/22/2021
el

 

 
